DETAILED ACTION
This communication is in respond to application filed on April 6, 2022 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,701,083. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,701,083
1. An electronically implemented method for validating a tangible government- issued credential, the method comprising: 
storing, in a validation database, a plurality of certified electronic credential records, each certified electronic credential record corresponding to a tangible government-issued credential and associated authentication information, each tangible government-issued credential and associated authentication information being associated with at least one government credentialer selected from a plurality of government credentialers; the at least one government credentialer providing a credentialer validation portal interface unique to the at least one government credentialer and configured to receive a credential validation request and proffered authentication information from a validating entity, and redirect the credential validation request and proffered authentication information to the validation database; redirecting the credential validation request and proffered authentication information to the validation database; receiving a credential validation request and proffered authentication information redirected from the credentialer validation portal interface unique to the at least one government credentialer; 
identifying a certified electronic credential record in the validation database associated with the proffered authentication information; generating a validation response based on the identified certified electronic credential record; transmitting the validation response to the credentialer validation portal interface unique to the at least one government credentialer; and displaying validation information based on at least a portion of the validation response at the credentialer validation portal interface unique to the at least one government credentialer.
1. An electronically implemented method for validating a certified electronic academic credential, the method comprising: 
storing, in a validation database, a plurality of certified electronic credential records corresponding to a plurality of certified electronic academic credentials and associated authentication information, wherein each record is associated with an authentication information and comprising an academic credential status; 

each certified electronic academic credential and associated authentication information is associated with at least one credentialer selected from a plurality of credentialers, and each credentialer directly provides a unique credentialer validation portal interface; 


receiving a certified electronic credential validation request and proffered authentication information redirected from a first credentialer's credentialer validation portal interface, the first credentialer's credentialer validation portal interface available directly from and unique to the first credentialer; 

identifying a certified electronic credential record in the validation database associated with the proffered authentication information; generating a validation response based on the identified certified electronic credential record; transmitting the validation response to the first credentialer's credentialer validation portal interface; and 
displaying validation information based on at least a portion of the validation response at the first credentialer's credentialer validation portal interface.
2. The electronically implemented validation method of claim 1, further comprising determining whether the proffered authentication information is associated with an invalid tangible government-issued credential, and wherein the validation response comprises an unsuccessful response when the tangible government-issued credential is invalid.
2. The certified electronic credential validation method of claim 1, further comprising determining whether the proffered authentication information is associated with an invalid credential, and wherein the validation response comprises an unsuccessful response when the credential is invalid.
3. The electronically implemented validation method of claim 1, further comprising receiving a credential update from the at least one government credentialer, wherein the credential update modifies a certified electronic credential record associated with a credential issued by the at least one government credentialer.
3. The certified electronic credential validation method of claim 1, further comprising receiving a credential update from the first credentialer, wherein the credential update modifies a certified electronic credential record associated with a credential issued by the first credentialer.
4. The electronically implemented validation method of claim 1, wherein the validation response includes validating information associated with the identified certified electronic credential record.
4. The certified electronic credential validation method of claim 1, wherein the validation response includes validating information associated with the identified certified electronic credential record.
5. The electronically implemented validation method of claim 3, wherein the at least one government credentialer provides the credential update to the validation database.
3. The certified electronic credential validation method of claim 1, further comprising receiving a credential update from the first credentialer, ....
6. The electronically implemented validation method of claim 1, wherein a first government credentialer provides a first credentialer validation portal unique to the first government credentialer, and a second government credentialer provides a second credentialer validation portal unique to the second government credentialer.
6. The certified electronic credential validation method of claim 1, wherein a validating entity submits the certified electronic credential validation request and proffered authentication information through the first credentialer's credentialer validation portal interface.
7. The electronically implemented validation method of claim 6, wherein the first government credentialer and the second government credentialer are agencies of a state government.
3. The certified electronic credential validation method of claim 1, further comprising receiving a credential update from the first credentialer,....
8. The electronically implemented validation method of claim 1, wherein the validation response includes a validation transactional record.
7. The certified electronic credential validation method of claim 1, wherein the validation response includes a validation transactional record.
9. The electronically implemented validation method of claim 8, wherein the validation transactional record comprises at least one of: information relating to the validation response, the date of the validation response, the proffered authentication information, the credential associated with the proffered authentication information, and the identity of the at least one government credentialer.
8. The certified electronic credential validation method of claim 7, wherein the validation transactional record comprises at least one of: information relating to the validation response, the date of the validation response, the proffered authentication information, the credential associated with the proffered authentication information, and the identity of the credentialer.
10. The electronically implemented validation method of claim 9, further comprising generating a validation record relating to the validation response and the transmittal of the validation response.
10. The certified electronic credential validation method of claim 1, further comprising generating a record relating to the validation response and the transmittal of the validation response.
11. The electronically implemented validation method of claim 10, further comprising transmitting the validation record to the at least one government credentialer.
10. The certified electronic credential validation method of claim 1, further comprising generating a record relating to the validation response and the transmittal of the validation response.
12. The electronically implemented validation method of claim 1, wherein the validating entity is a government entity.
6. The certified electronic credential validation method of claim 1, wherein a validating entity submits...


Claims 13-20 recite similar limitations in the form of a system implementing the corresponding method, they are therefore rejected under the same rationale, over claims 24-30 of the Pat. No. 10,701,083.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 13-20 recite a system comprising a publisher validation database, and a plurality of credentialer validation portal interfaces, each of which may be interpreted as software according to Applicant’s Specification. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. M.P.E.P. 2601.1 Section I states, “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the [non-transitory] computer-readable medium needed to realize the computer program’s functional-ity, as nonstatutory functional descriptive material.”  
	Claims 13-20 do not provide the non-transitory computer-readable medium needed to realize the program’s functional-ity and as such are not limited to statutory subject matter and are therefore non-statutory.  

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cochran et al. (US PG-PUB No. 2002/0038290 A1) disclosed a method and system for digital notary.
Fan et al. (US Pat. No. 8,807,442 B2) disclosed a method and system for embedding machine-readable codes in a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491